United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellingham, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2340
Issued: August 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 20, 2010 appellant filed a timely appeal from a June 22, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) which denied merit review. Because
more than 180 days elapsed since the most recent merit decision dated March 5, 2010 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under section 8128(a).
FACTUAL HISTORY
On July 29, 2004 appellant, then a 53-year-old city carrier, filed a Form CA-2,
occupational disease claim, alleging that she developed degenerative disease of the left knee as a
1

5 U.S.C. §§ 8101-8193.

result of performing her work duties. OWCP accepted her claim for left knee osteoarthritis. It
subsequently accepted the claim to include right knee osteoarthritis. OWCP authorized surgery
which was performed on September 9, 2005. Appellant stopped work intermittently and did not
return to work following her surgery.
Appellant came under the treatment of Dr. Daniel C. Snyder, a Board-certified orthopedic
surgeon. On September 9, 2005 Dr. Snyder performed a right knee arthroscopy with
chondroplasty of the medial femoral condyle and patellofemoral joint and a synovectomy. In a
report dated October 26, 2005, he noted that appellant was totally disabled from work secondary
to arthrosis. In reports dated February 21, 2006 to March 1, 2007, Dr. Snyder noted that she
continued to have severe pain from post-traumatic arthrosis of both knees and recommended a
bilateral total knee replacement. A July 10, 2005 magnetic resonance imaging (MRI) scan of the
right knee revealed no evidence of meniscal or ligament tear, early degenerative changes medial
femoral-tibial compartment with mild chondromalacia noted and joint effusion.
OWCP referred appellant to Dr. Stanley Hom, a Board-certified orthopedic surgeon,
regarding her ability to work. On September 11, 2008 Dr. Hom opined that her current
symptoms were due to the progression of her preexisting degenerative arthritis. He opined that
appellant could work in a modified capacity with limitations. Dr. Hom advised that she could
work part time, four to six hours a day and progress as tolerated. On December 16, 2008
Dr. Snyder concurred with Dr. Hom’s opinion.
On June 4, 2009 OWCP referred appellant to vocational rehabilitation. In reports dated
June 4 to August 6, 2009, the rehabilitation specialist noted contacting her to develop a
rehabilitation plan; however, she did not believe she was physically capable of working in any
capacity. The rehabilitation specialist suspended rehabilitation pending OWCP action.
In a letter dated August 18, 2009, OWCP advised appellant that, based on information
from the rehabilitation specialist, she had discontinued good faith participation in OWCP
vocational rehabilitation program because she believed that she was incapable of work. It
instructed her to contact the specialist and make a good faith effort by participating in the
rehabilitation program or show good cause for discontinuing her effort. The vocational
rehabilitation could be terminated and appellant’s compensation reduced.
Appellant submitted a July 14, 2009 report from Dr. Melissa Mahr, a Board-certified
orthopedic surgeon, who noted appellant’s history of severe osteoarthritis of both knees.
Dr. Mahr found that appellant was unable to work or fulfill the job requirements of her job.
In a letter dated November 10, 2009, OWCP requested that Dr. Mahr review the report of
Dr. Hom and address whether she concurred or disagreed with his findings
In a December 9, 2009 report, the rehabilitation specialist noted that appellant continued
to obstruct rehabilitation and believed she was not capable of working.
By letter dated February 3, 2010, OWCP notified appellant that it proposed to reduce her
compensation pursuant to section 8113(b) of FECA based on her probable wage-earning capacity
had she not failed to apply for and undergo vocational rehabilitation. It provided her 30 days to
make a good effort to participate in the rehabilitation effort or show good cause for not
2

participating. Appellant’s compensation would be reduced to reflect her probable wage-earning
capacity had she completed the training program.
On February 17, 2010 appellant contacted OWCP and asserted that she did not refuse to
participate in rehabilitation. She submitted a February 23, 2010 report from Dr. Mahr, who
noted that appellant stopped work in 2006 secondary to pain and a severe anxiety disorder.
Dr. Mahr noted that appellant had been unable to undergo further knee replacement. Appellant’s
knee osteoarthritis continued to worsen and she was on pain medicine for severe chronic pain
and undergoing therapy for her anxiety. Dr. Mahr reiterated that appellant remained unable to
work.
By decision dated March 5, 2010, OWCP reduced appellant’s compensation to zero
pursuant to section 8113(b). It found that she failed to undergo the essential preparatory effort of
vocational testing to determine what would have been her wage-earning capacity had she
undergone the testing and rehabilitation effort. OWCP noted that appellant impeded the
rehabilitation effort without good cause. Based on section 10.519 of the implementing
regulations, it was assumed in the absence of evidence to the contrary that the vocational
rehabilitation effort would have resulted in her return to work at the same or higher wages she
earned when injured.
Appellant submitted a February 18, 2010 statement contending that she did not receive
notification that she was found noncompliant with vocational rehabilitation and had always
participated in the rehabilitation program. She underwent a second opinion examination which
was brief and stated that Dr. Hom did not specialize in conditions of the knees. Appellant
informed the vocational rehabilitation counselor of her constant pain, medication and panic
attacks. Her condition had deteriorated and she needed bilateral knee replacements. On
March 24, 2010 appellant informed OWCP that there was a misunderstanding regarding her
participation in rehabilitation. She expressed an interest in a good faith effort to participate in
vocational rehabilitation. Appellant reiterated that she required knee replacement surgery.
In a March 25, 2010 form, appellant requested reconsideration. She submitted a
March 22, 2010 report from Dr. Mahr who diagnosed severe knee osteoarthritis and anxiety
disorder. Dr. Mahr noted that appellant was to have a total knee replacement on December 6,
2010; but, surgery was cancelled as appellant had a severe panic attack. She stated that
appellant’s complaints of severe pain required chronic narcotic use. Dr. Mahr noted that
appellant was unable to drive while taking narcotic medicine, could not perform her job
functions and was unable to walk or sit for prolonged periods.
In a June 22, 2010 decision, OWCP denied appellant’s reconsideration request finding
that it was insufficient to warrant further review of the merits of her claim.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
2

Id. at § 8128(a).

3

section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.5
ANALYSIS
OWCP reduced appellant’s compensation benefits to zero on March 5, 2010 pursuant to 5
U.S.C. § 8113(b) based on her probable wage-earning capacity had she not failed to apply for or
participate in vocational rehabilitation. It found that she impeded the rehabilitation effort
without good cause. OWCP denied appellant’s March 25, 2010 reconsideration request, without
a merit review. The issue is whether she met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for further review of the merits of her claim.
Appellant asserted that she was not notified of being found noncompliant with vocational
rehabilitation and had participated in OWCP’s rehabilitation program. She noted meeting with
the vocational rehabilitation counselor and informing her of constant pain, medication and panic
attacks. Appellant further contended that Dr. Hom’s examination was brief and he was not a
knee specialist. Her assertions do not establish that OWCP erroneously applied or interpreted a
specific point of law or advance a relevant legal argument not previously considered by OWCP.
Although appellant asserted that she was not notified of noncompliance, the record shows
OWCP issued letters on August 18, 2009 and February 3, 2010 advising her about her failure to
participate in vocational rehabilitation. The letters were sent to her address of record. The Board
has found that, in the absence of evidence to the contrary, a letter properly addressed and mailed
in the due course of business is presumed to have been received at the mailing address in due
course. This is known as the “mailbox rule.”6 Regarding appellant’s assertions that she did not
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b).

5

See Daniel Deparini, 44 ECAB 657 (1993).

6

W.P., 59 ECAB 514 (2008).

4

refuse to participate in vocational rehabilitation, she previously made these assertions before
OWCP7 and she did not submit any further evidence corroborating her assertions.
Appellant argued on reconsideration that she had disabling pain; but the underlying issue
is not her residual symptoms or degree of disability. The issue is whether she refused to
participate in vocational rehabilitation without good cause. Appellant’s assertions regarding her
symptoms and ability to work are insufficient to reopen her claim as the submission of evidence
and argument which does not address the particular issue involved does not constitute a basis for
reopening a case.8
In support of her reconsideration request, appellant also submitted Dr. Mahr’s March 22,
2010 report that reiterated the diagnoses of severe knee osteoarthritis and anxiety disorder.
Dr. Mahr found that appellant was unable to perform her job and unable to drive while taking
narcotic medicine. Although this report is new, it is essentially duplicative of the physician’s
prior reports. It is well established that evidence which repeats or is duplicative of that already
of record is of no evidentiary value.9
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant asserts that her work-related condition is worsening and that she
never refused to participate in vocational rehabilitation. The Board notes that it has jurisdiction
of whether OWCP properly denied a merit review of the claim. As explained, appellant did not
submit any evidence or argument in support of her reconsideration request that warrants
reopening of her claim for a merit review under 20 C.F.R. § 10.606(b)(2).10
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

7

See supra note 5.

8

See L.T., Docket No. 09-1798 (issued August 5, 2010).

9

See Johnnie B. Causey, 57 ECAB 359 (226).

10

Should appellant wish to begin participation in vocational rehabilitation efforts, she should contact, in writing,
the district Office of OWCP which services her claim. See Federal (FECA) Procedure Manual, Part 2 -- Claims,
Vocational Rehabilitation Services, Chapter 2.813.17(f) (February 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the June 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 5, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

